FERREN, Senior Judge,
concurring in the result:
I add this concurring opinion because, in my judgment, the opinion of the court does not address, in satisfactory detail, E.P.’s claim that he grasped his constitutional “opportunity interest”1 and thus is entitled to presumptive permanent custody of his daughter, A.H.
I.
Termination of parental rights is a very serious decision, often traumatic and always sad for one or more of the persons involved. The consequences are many, affecting the parent, the child, often the other parent and relatives, the District of Columbia and its courts as parens patriae, and in some cases, like this one, a pre-adoptive family. Thus, the question whether an unwed, noncustodial father *517has — or has not — grasped his constitutional opportunity interest in assuming custody of his child can be of extraordinary significance in determining whether the child ultimately will remain with the father. If the father, otherwise fit, has grasped that interest, the law gives him a preference — a presumptive right to custody. If he fails to grasp it, however, he loses that presumption, a loss that, as time passes, significantly diminishes his chance to gain custody, especially if the child, as in this case, is living in foster care with a pre-adoptive parent.
Therefore, when a father is confronted with a termination proceeding — including a proceeding for adoption when the court has to decide whether to waive, against his will, the father’s statutory right to consent — it is of unquestionable importance that the trial court pay very careful attention to this “opportunity interest” issue, making careful findings that justify the decision. The ruling on the preference, “yes” or “no,” coupled with a lucid explanation, is crucial, I believe, for fairness to the father. And, of significance as well, the elaborated ruling is necessary to serve the appearance of justice overall.
Given the gravity of the court’s decision, I am not satisfied with an approach that simply assumes the opportunity interest is intact and then proceeds to weigh the competing claims to custody. In the first place, an assumed opportunity interest can be used only when the court is going to find clear and convincing evidence that the father should not keep his child. Paradoxically, therefore, this device creates the appearance of a judicial failure to pay adequate attention to this potentially determinative issue. Because terminations of the parental rights of unwed, noncustodial fathers are not uncommon, the mere assumption that the opportunity interest remains intact in lieu of detailed findings to that effect is likely to appear to be a shortcut to the inevitable termination of rights — indeed, a shortcut perceived cynically as an insincere makeweight toward termination.
This may be particularly true where allegations of state action or interference by the mother or other family members, despite assertive, continuing efforts by the father to develop a relationship with his child, should alert the court to the possibility that the noncustodial father has grasped his opportunity interest. Such a scenario may well suggest that the father should acquire custody, despite the child’s bonding with a pre-adoptive family — a result that could too easily remain unexplored in a court’s ruling to the contrary after merely assuming the father’s custodial preference.
Obviously detailed findings may lead, perhaps more often than not, to a ruling that the father has failed to grasp his opportunity interest, a message at odds with the ostensibly better news that an assumed opportunity interest conveys. But, as I see it, that assumed custodial preference offers the father little, if any, good news when he learns that his rights are to be terminated nonetheless. Better to spell out the truth in every case than create false impressions on the way to disposition.
This is not to say that judges who employ an assumed preference for the father actually fail to give the question careful attention; to the contrary, I have every confidence that they do. But a procedure that commonly embraces the “assumption” approach does not invite the kind of confidence in the result that detailed findings will bring, whether for or against the father.
The foregoing analysis, calling for a merits ruling with findings on a father’s opportunity interest, addresses essentially *518an appearance problem that an objective, outside observer would likely identify. But there is also a compelling subjective reason for treating the opportunity interest with care: the perception of the father himself. When the trial court assumes a custodial preference for the father, and then finds clear and convincing evidence sufficient to terminate his parental rights in favor of an adoptive family, the father may understand that he has been given the benefit of a constitutional right — and yet lost. But he may be more likely to understand, if not accept, the ultimate result if the trial court comes to grips with his opportunity interest by spelling out whatever positives there may have been that cut in favor of the preference — even though in the end he does not prevail on the claimed preference and, for that and other reasons, he is unable to acquire custody of his child. He will at least have been assured, more completely than a mere assumption would warrant, that the court has taken his case into account in full, without any shortcut that might have ignored important evidence. Given the significance of cutting off a natural parent’s right to custody, I believe that a father’s enhanced understanding of the result, beginning with detailed examination of his opportunity interest, may help with his acceptance of an adverse ruling, even though the trial judge would have been correct, given the record, in granting an adoption on the mere assumption that the father’s opportunity interest had remained intact.
Finally, time — meaning delay — is often at the heart of child custody decisions as bonding begins to occur between a child in foster care and the pre-adoptive family. There may be cases in which the trial court, either by failing to address the opportunity interest or by merely assuming the father has grasped it, risks reversal because this court cannot conclude that clear and convincing evidence supported the adoption if the father’s custodial preference remains in place.2 In either situation — omission or assumption — this court will not be able to rule on the adoption absent definitive resolution of the father’s claimed opportunity interest. A magistrate judge, therefore, should not chance a time-wasting remand for consideration of an opportunity interest that could have been resolved in the initial proceeding. (There may be still other cases in which the trial court does rule on the opportunity interest, concluding that its resolution is, or is not, outcome-determinative, and this court disagrees. But that possibility does not negate the necessity for initial fact-finding.)
I am under no illusion that every father will find solace in the kind of trial court attention to his opportunity interest that I am recommending here. I am not even sanguine about how many fathers, for whom terminations of parental rights are sought, are invested in taking responsibility for their children. My point, therefore, is simply this: there are noncustodial fathers who do care — who care deeply — and I believe that our justice system, not knowing in advance who they are, should operate in every case as though one’s fatherhood matters to him, both for the sakes of all the individuals involved and for *519the public’s confidence that justice is being accomplished.
II.
I turn, now, to this case. Throughout the show cause hearing, counsel for the parties discussed E.P.’s opportunity interest, the related presumption in favor of a birth parent, and the evidence with respect to that presumption. In his final order, however, the magistrate judge did not mention E.P.’s opportunity interest in concluding that “there is clear and convincing evidence that [E.P.] is withholding his consent to the petition for adoption contrary to the best interest of the child.” Later, the trial judge, in her review, noted that the magistrate judge “did not state that the father [had] failed to exercise his opportunity interest,” but the trial judge added that the magistrate judge had “analyzed many facts toward that end.” Then, after reviewing these facts, the trial judge concluded that “[cjlearly these facts were sufficient for the [magistrate] judge to find that the father ... failed to grasp his opportunity interest.” The trial judge concluded, having assumed that the magistrate judge “did not deal with the father’s opportunity interest,” that “the evidence and findings clearly support the waiver of consent.”
In reviewing the trial judge’s opinion, all members of this division agree that the judge “reached conclusions in the alternative: that (1) based on subsidiary facts found by the magistrate judge, E.P. had surrendered his opportunity interest, but that (2) even though the magistrate judge did not mention E.P.’s opportunity interest in the written findings of fact and conclusions of law, the record supplied clear and convincing evidence supporting the waiver.” 3 As explained in the court’s opinion, the division majority relied on the trial judge’s second alternative, assuming that E.P.’s opportunity interest was intact, and then sustained the judge’s ruling that, nonetheless, clear and convincing evidence supported the court’s waiver of E.P.’s right to consent to the adoption followed by its order granting C.L.O.’s petition to adopt A.H.
Unwilling to proceed from the trial judge’s second alternative, I turn to the opportunity interest on the merits. After reviewing the record, I am satisfied that the trial judge’s first alternative is supported by the magistrate judge’s findings. That is to say, the subsidiary facts found by the magistrate judge support an ultimate finding — a conclusion of law4 — that E.P. failed to grasp his opportunity interest. Although the magistrate judge — the fact-finder — did not rule on E.P.’s opportunity interest, our standard of review, as indicated in the court’s opinion, allows us, like the trial judge, to rule de novo on questions of law. And because the question of whether E.P. grasped his opportunity interest is a question of ultimate fact, meaning a question of law, we are empowered to answer that question by marshaling subsidiary facts found by the magistrate judge (to which we defer in the absence of clear error).5
*520To date this court has announced five, non-exhaustive factors relevant to determining whether a noncustodial father has grasped his opportunity interest:
(1) the presence or absence of an established relationship between the child and an existing family; (2) whether the father has established a custodial, personal, or financial relationship with his child, or assumed responsibilities during the mother’s pregnancy; (3) the impact, if any, of state action on the father’s opportunity to establish a relationship with his child; (4) the age of the child when the action to terminate parental rights is initiated; and (5) the natural father’s invocation or disregard of statutory safeguards designed to protect his opportunity interest.[6]
As to the first, fourth, and fifth factors, no one contests that A.H. has an “established relationship” with C.L.O. and her family or that A.H. was one year and three months old at the time the petition to terminate parental rights (TPR) was filed. Nor does the District of Columbia provide a statutory safeguard, such as a “putative father registry” that would permit a man anticipating fatherhood to register his interest in “assuming a responsible role in the future of his child” (thus ensuring that he receives prompt “notice of any action to terminate his parental rights”).7
As indicated in the court’s opinion,8 E.P. cites the third factor — determinative on a different set of facts9 — claiming that government action (including inaction) interfered with his pursuit of his opportunity interest in developing a relationship with his daughter. He maintains, first, that the District of Columbia failed to act on the information available to find him after A.H. was born. He is wrong. The record reflects that the District made great effort, based on very little available information and with little cooperation from the natural mother, to locate the unknown father of A.H. And there can be no doubt that the District immediately notified E.P. of his right to participate in the pending judicial proceedings as soon as E.P. had been identified as a potential father.
E.P. then argues that the court’s denial of his requests for unsupervised visits with his daughter and the court’s denial of his request for an independent social worker impeded his ability to assert his custodial rights. These contentions, as applied to his claimed custodial preference, are unavailing for three reasons. First, on January 28, 2010, a CFSA investigator served E.P. with notice of the TPR proceeding, but it was not until several weeks later, in March, after learning of the DNA test results, that E.P. contacted CFSA and requested visits with A.H. By the time E.P. showed any interest in arranging visits with A.H., therefore, his opportunity interest — largely neglected over the seven-month period from August 2009 to March 2010 — had expired (as I shall explain in the paragraphs that follow). Second, CFSA social workers, sustained by the court, refused unsupervised visits because of E.P.’s conviction for attempted carnal *521knowledge and, even more importantly, his failure to disclose it when asked about prior convictions.10 Finally, the trial court is tasked with focusing on the best interest of the child, not on the parent’s rights,11 and the court concluded that there was no basis for finding that the CFSA social workers were inappropriately biased. There was, accordingly, no abuse of discretion by CFSA or the magistrate judge in declining E.P.’s requests.
The only open question, therefore, concerns the second factor: absent a custodial relationship (an uncontested finding), did E.P. grasp his opportunity interest “early on” by assuming responsibilities during KH.’s pregnancy or, after the child’s birth, by “continually [doing] all that he could reasonably have been expected to do under the circumstances to pursue that interest” by establishing a personal or financial relationship with A.H.?12
The magistrate judge found from E.P.’s testimony that he had had a “casual relationship” with K.H., including unprotected sex, “for a period of a few months” beginning in the winter of 2006-2007. A.H. was born on October 6 of 2007. E.P. testified that he was not aware that K.H. was pregnant while he was with her, and the magistrate judge did not find that he was aware. Rather, the magistrate judge found that E.P. had become aware of his likely fatherhood “sometime in the summer of 2009,” when his cousin told him that K.H. had “had a child,” that he “was the father,” and that K.H. wanted E.P. “to take care of the child.”
The magistrate judge made several findings relevant to E.P.’s pursuit of his opportunity interest from the time in 2009 that his cousin first told him about a child, namely: that (1) E.P. had “attempted on more than one occasion to find [K.H.] by going to the home of her family members and leaving messages” and had been “unsuccessful in finding her”;13 that (2) he “didn’t see [K.H.] until she showed up at his home with a process server in January of 2010”; that (3) E.P. had “only provided financial support to one of his seven children” — not A.H.; and that (4) after service of “notice of these proceedings in early 2010, and confirming paternity through DNA testing, Mr. [P.] arranged to begin visiting [A.H.] through the social workers of the Board of Child Care,” beginning March 17, 2010, and “he has participated in regular weekly visits (which generally last one and one-half hours)” ever since. In this connection, the magistrate judge credited the social workers’ testimony that E.P. had “interacted appropriately with [A.H.] during these visits.” All of the magistrate judge’s findings are supported by the record and in several instances are derived, without doubt, from uncontested testimony more specific than the finding itself.14
*522I conclude that, as a matter of law, E.P. gave up his opportunity interest in obtaining permanent custody of A.H. because of his insufficient effort to find K.H. and “take care of the child” (as K.H. had requested through E.P.’s cousin) during the seven-month period between the time he learned that A.H. might be his child (August 2009) and his first contact with CFSA (March 2010) upon learning that DNA tests had proved that she was his child. Given this seven-month delay, I am satisfied that, from E.P.’s first awareness of likely fatherhood, he did not — as this court has stressed a noncustodial father must— “continually do all that he could reasonably have been expected to do under the circumstances” to pursue his opportunity interest by seeking “a custodial, personal, or financial relationship” with the child.15
More specifically, rather than instigate an energetic search and join his cousin in looking for K.H., after knowing there “might have been a possibility” that A.H. was his child, E.P. relied solely on his cousin and waited two weeks for her to report back. E.P. then made only three or four attempts over “a month or less” to find K.H. at her grandmother’s house (which he acknowledged was only a five-minute drive from his home), apparently giving up easily on KH.’s relatives. Nor did he seek out other alternatives. He did not contact CFSA, the agency most likely to be informed about a wandering, perhaps neglectful mother with a child — reportedly his — that, according to his cousin, the mother wanted him “to take care of.”16 Nor, in case he was unaware of CFSA by name, did he go to the police for help in finding the government agency most likely to be aware of a neglected child. Finally, even after K.H. and the CFSA investigator confronted E.P. at his home on January 28, 2010, with service of formal notice of the TPR proceeding, E.P. did nothing to assert an interest in custody until he learned weeks later, in March, that he assuredly was A.H.’s father.17 Especially *523in the context of the strong public policy to achieve expeditious permanent custody once a child has entered foster care,18 a noncustodial father will lose his opportunity interest — there will be no legitimate excuse — if his effort to pursue his child is dilatory, as E.P.’s was.19
In sum, on this record, E.P.’s opportunity interest was forfeited.
III.
Because E.P. has failed to grasp his opportunity interest and lost his presumptive right to custody as a result, there remains the question whether the trial
birth as early as August 2009, and I have explained how he should have begun to assert his custodial rights at that time. court, in deciding whether to waive E.P.’s required consent to the adoption of A.H., must find clear and convincing evidence that E.P.’s consent is “withheld contrary to the best interest of the child,”20 as in the case of a fit, unwed, noncustodial father whose opportunity interest is assumed or grasped.21 Or, given the fact that E.P. has forfeited the parental preference that accompanies that interest, does he revert to the status of a non-parent and thus open himself to a decision based on a mere preponderance of the evidence?22
As noted in the opinion for the court, we have never addressed this question.23 *524Nonetheless, we have noted that the law provides two methods for terminating parental rights: “a termination proceeding brought by the District or the child’s legal representative under D.C.Code § 16-2353 (2001),” and “an adoption proceeding commenced by a private party, as a part of which a court may grant the adoption over the objection of a natural parent “when the court finds, after a hearing, that the consent or consents are withheld contrary to the best interests of the child’ under D.C.Code § 16-304(e) (2001).”24 We added, moreover, that “the second method is the functional equivalent of the first,” and that whether parental rights are relinquished in a termination or an adoption proceeding, “the court making the decision on what is in the child’s best interest must be guided by the factors set forth in § 16-2353(b)” of the termination statute.25 The termination statute provides that this determination must be made by clear and convincing evidence.26
Unlike the termination statute, however, the adoption statute does not contain an express burden of proof for imposing a court-ordered waiver of the parent’s right to consent. I am satisfied, however, that just as the termination statute requires clear and convincing evidence to justify a termination of parental rights, a court-imposed waiver of a parent’s consent to adoption — inherently terminating parental rights — must satisfy that same burden of proof, without regard to whether the father’s opportunity interest has remained intact while pursuing custody against the claim of a pre-adoptive foster parent. I see no reason why the fact that the termination issue arises in a contest between two individuals (father and pre-adoptive foster parent), rather than in a proceeding brought against the father alone by the District or the child’s legal representative, should create any lesser burden on the pre-adoptive foster parent to justify taking the child from the natural father. If the situation generated two sequential proceedings, termination then adoption, the father’s loss of his child could be justified only by clear and convincing evidence, followed by separate consideration of the adoption. The fact that the same ends are sought in one proceeding should not make any difference in the standard applicable to termination.
This conclusion flows from another perspective as well. In an adoption proceeding, the question whether the court should waive the father’s required consent and grant the adoption is not merely a matter of comparing the father with the pre-adoptive foster parent; the court also has to make an independent judgment about that pre-adoptive parent under stringent statutory requirements focused on “the best interests of the prospective adop-tee.” 27 Thus, even if a court would find *525the father a less reliable permanent custodian than a stranger (a preponderance determination, 51 percent to 49 percent) — in part because the father had lost his opportunity interest — that finding in itself would not necessarily be saying that the child’s best interest will be served by the proposed adoption. Although the adoption statute, unlike the termination statute, does not prescribe the quality of evidence necessary to justify an adoption, that statute nonetheless prescribes stringent criteria that must be satisfied before a favorable decree is entered, whether a natural parent is in the picture or not. It seems to me, therefore, that, especially when those criteria are added to the requirements of the termination statute, clear and convincing evidence is required to support the termination/adoption decision.
Finally, there is a constitutional underpinning to this discussion. In Santosky v. Kramer,28 the Supreme Court opined that because natural parents have a “fundamental liberty interest ... in the care, custody, and management of their child,” their parental rights may be terminated only by clear and convincing evidence, not merely by a fair preponderance of the evidence. A year after Santosky, however, in Lehr v. Robertson,29 the Court intimated that a father who fails to grasp his opportunity interest may lose constitutionally mandated protections in an adoption proceeding. Nonetheless, even if Lehr casts doubt on whether the Constitution imposes Santosky’s clear and convincing evidence standard in the adoption context when a father has failed to grasp his opportunity interest, our statutory law in the District of Columbia would not be affected. The District’s adoption statute recognizes a residual liberty interest in a natural parent, including an unwed, noncustodial father without regard to his opportunity interest, by guaranteeing notice and a hearing when waiver of consent to adoption is at issue.30 And nothing in Lehr undermines the statutory standard, as this court interprets it, for termination of a natural father’s parental rights by court-ordered waiver of his consent in an adoption proceeding.
IV.
For all the foregoing reasons, therefore, I conclude that E.P. did not grasp his opportunity interest, and that the trial court did not abuse its discretion in ruling that clear and convincing evidence supported the court-ordered waiver of his consent to the adoption of his daughter, A.H., by the petitioner, C.L.O.31

. See ante at 511-12 notes 28 & 29 and accompanying text.


. See In re S.M., 985 A.2d 413, 417 (D.C.2009) (holding remand required to allow trial court to apply best interests balancing test while honoring preference for fit parent where District of Columbia conceded trial court had clearly failed to consider whether presumptive parental preference applied): Appeal of H.R., 581 A.2d 1141, 1180-81 (D.C.1990) (holding remand necessary because trial court applied best interest standard without incorporating parental preference).


. Ante at 512.


. See Washington Chapter of Am. Inst. of Architects v. District of Columbia Dep't of Emp't Servs., 594 A.2d 83, 87 (D.C.1991) (“[T]he word 'fact/ in this context, simply means that whether an employee leaves involuntarily or voluntarily ... is an ‘ultimate fact'-a concept we have equated with a ‘conclusion of law.’ ") (quoting Citizens Ass’n of Georgetown, Inc. v. District of Columbia Zoning Comm’n, 402 A.2d 36, 42 (D.C.1979)).


. Although this court will review the trial court’s finding of ultimate fact — its conclusion of law — de novo, this does not excuse the trial court from making that ultimate finding as to the opportunity interest. If the trial court *520were not to do so, there is considerable risk that that court would fail to find all the subsidiary facts necessary, in a case like this, to resolve whether a father had grasped his opportunity interest.


. Appeal of H.R., 581 A.2d at 1162.


. Id. at 1161.


. Ante at 512 n. 31.


. See Appeal of H.R., 581 A.2d at 1165 (Ferren, J., concurring) (concluding as matter of law that natural father, known to District officials responsible for adoption action, could not be said to have abandoned opportunity interest because District unlawfully failed to notify him of pending judicial proceedings).


. See In re Ko.W., 774 A.2d 296, 303 (D.C.2001) (The "question whether a non-custodial parent should be granted visitation rights[ ] is committed to the sound discretion of the trial court; the exercise of that discretion is reviewable only for abuse.’’).


. In re A.C., 597 A.2d 920, 925 (D.C.1991) ("[T]he overriding consideration is the best interest of the child, which may compel the filing of a motion to terminate parental rights regardless of the defaults of public agencies in seeking reunification of the family.”).


. Appeal of H.R., 581 A.2d at 1162-63.


. E.P. testified that he had visited the family home three to four times after waiting for two weeks for his cousin to find K.H. and report back to him.


. I interpret the magistrate judge’s findings in light of the only testimony that could inform those findings. Preferably, the magistrate judge's findings would have been as specific as the testimony permitted, and I assume that they would have been had he *522focused on the particularity essential to assessing the father's grasp of his opportunity interest. I do not believe it is necessary, however, to remand for more particular findings because the magistrate judge’s findings are supportable by more specific testimony in the record. See Jordan v. Jordan, 14 A.3d 1136, 1150 (D.C.2011) ("Where the record so plainly supports the conclusion that the required findings were actually (though implicitly) made, reversing and remanding the case for an explicit finding would be a waste of judicial resources and would elevate form over substance.”).


. Appeal of H.R., 581 A.2d at 1161-63.


. E.P. testified that he was not aware that A.H. was in foster care until he received notice from the process server in January 2010. However, as noted in this court's opinion, ante at 514 n. 37, the magistrate judge made findings with regard to E.P.’s judgment, which suggested that E.P. was, or should have been, aware that his child might be neglected. The magistrate judge found: Mr. [P.’s] relationship with [A.H.’s] mother reflects poor judgment. Mr. [P.] chose to engage in unprotected sexual relations on more than one occasion with someone who[] he believed had a drinking problem, and who[] social workers concluded had mental health problems and was not even able to provide adequately for her own hygiene or that of her child. Furthermore, ... Mr. [P.] ... chose to engage in relations which obviously could have resulted, and in fact did result, in the unplanned pregnancy of a woman who was apparently poorly equipped to raise a child.


.E.P. argues, contrary to the law governing opportunity interest, that his "first opportunity to assert his rights with respect to his daughter was the March 25 [2010] status hearing.” He is incorrect. "[A] court evaluating a father’s assertion of his opportunity interest is entitled to focus on the extent of the father’s involvement as soon as he learns of the pregnancy." Appeal of H.R., 581 A.2d at 1162 (emphasis added). E.P. has acknowledged that he learned of the pregnancy and


. See D.C.Code § 16-2316.01 (2001).


. There may be avenues for pursuing an opportunity interest, such as the police or other government agency, that some fathers may be reluctant to try. I do not address whether such reluctance could ever be justified, for E.P. has not asked us to do so. But, if there could be a legitimate reason for ignoring a potential avenue for exploration, that would make all the more important the unrelenting pursuit of other avenues. On the facts here, it is clear that E.P. did not even come close to pressing K.H.'s family to find her and the child. Merely four visits over a “month or less” to the grandmother's house, where an uncle and aunt also resided or at least frequented, did not satisfy the requirement that he must have "early on, and continually, done all that he could reasonably have been expected to do under the circumstances to pursue [his opportunity] interest” in developing a custodial relationship with his child. Appeal of H.R., 581 A.2d at 1162-63.


. D.C.Code § 16-304(e).


. See In re S.M., 985 A.2d at 417 (quoting Appeal of H.R., 581 A.2d at 1143) (right to presumptive custody " ‘can be overridden only by a showing by clear and convincing evidence that it is in the best interest of the child to be placed with unrelated persons’ ”); In re J.G., 831 A.2d 992, 999 (D.C.2003) (when biological parent withholds consent to proposed adoption, "the prospective adoptive parent must ordinarily show by clear and convincing evidence that consent is being withheld contrary to the child's best interest”); In re J.D.W., 711 A.2d 826, 832 (D.C.1998) ("In the ordinary case where consent is withheld, the trial court must apply a clear and convincing evidence standard to determine whether a non-parent’s adoption petition can be considered despite the biological parent's decision to deny consent.”); ante at 17 n. 22 and accompanying text.


.When all parental rights have been extinguished and two non-parents, whether relatives or total strangers, petition to adopt a child, the court determines by a "preponderance of the evidence” which shall prevail. In re J.D.W., 711 A.2d at 830 (natural mother consented to adoption and natural father could not be located, meaning consent was not required pursuant to D.C.Code § 16-304(d)); Petition of D.I.S., 494 A.2d 1316, 1326 (D.C.1985). This, of course, assumes that the contestants meet the statutory criteria for adoption under D.C.Code § 16-309(b) (2010 Supp.). In this connection, moreover, it is important to note that in the cases in which this court was faced with an adoption contest between two non-parents, termination of parental rights had already been achieved. See Petition of D.I.S., 494 A.2d at 1320 & n. 8 (mother had died and father had consented to adoption). Thus, the statutory requirement for terminating parental rights by "clear and convincing evidence” did not come into play.


. Ante at 512.


. In re S.M., 985 A.2d at 416.


. Id.


. D.C.Code § 16-2359(f) (2011 Supp.).


. D.C.Code § 16 — 309(b)(3). These requirements include the "suitability” of the child for adoption and the "fitness” of the petitioner to provide a "proper home and education.” D.C.Code § 16 — 309(b)(1) and (2). The statute does not specify a standard of proof for determining "best interests,” but it does build in protection against an ill-advised adoption by precluding a "final decree of adoption ... unless the adoptee has been living with the petitioner for at least six months,” D.C.Code § 16 — 309(c)(1), and by authorizing the court in any event, "in the interest of the prospective adoptee,” to make the initial decree "interlocutory” for a period of six to twelve months before the adoption becomes "final.” D.C.Code § 16 — 309(d).


. 455 U.S. at 753, 102 S.Ct. 1388.


. 463 U.S. 248, 262, 103 S.Ct. 2985, 77 L.Ed.2d 614 (1983).


. D.C.Code § 16-304.


. I understand Judge Glickman to say that, because the trial court found clear and convincing evidence to support its waiver of E.P.’s consent to adoption, that ruling not only accorded E.P. the constitutional protection required for termination of his parental rights, but also implicitly recognized E.P.’s presumptive right to custody of A.H. Respectfully, I cannot agree.
A termination of the father’s parental rights by clear and convincing evidence may satisfy the Constitution, but that does not resolve whether the father had grasped his opportunity interest, and thus obtained a custodial preference, before the court ruled. A father’s presumptive right to custody — a custodial preference — is not necessarily inherent in, or *526established by, the "clear and convincing” standard of proof.
As Judge Glickman acknowledges in his concurring opinion, a determination as to whether a father has grasped or lost his opportunity interest is "factually relevant” to whether the court finds clear and convincing evidence to justify termination of his parental rights by waiving the father’s consent to adoption. But a ruling that terminates parental rights after applying that standard of proof does not — without express reference to the opportunity interest — indicate whether the court has, or has not, premised its ruling on a custodial preference favoring the father.
I cannot quarrel with the legality of a trial court's expressly assuming a custodial preference for the father but concluding that clear and convincing evidence justifies a court-ordered waiver of the father's consent to adoption, in the child's best interest. For the reasons expressed in the foregoing opinion, however, I believe that such a course, in lieu of a considered ruling on the opportunity interest, is ill advised.
Indeed, under Judge Glickman’s analysis as I understand it, the trial court can waive a father's consent to adoption by finding clear and convincing evidence that termination of his parental rights will be in the child’s best interest, without even mentioning the father's opportunity interest. And that will be true whether the case concerns facts, such as heroic efforts by the father or culpable state action, that keep the opportunity interest alive, or facts reflecting dilatory efforts by the father that effectively surrender that interest. If the facts present a close case, perhaps trial judges will discuss as they should — not merely assume — a father’s custodial preference when terminating his parental rights. Even so, I do not find it appropriate to announce a rule that would permit the "assumption” shortcut in all cases when a father’s parental rights are terminated, and especially not in the close cases.